Motion to dismiss appeal denied upon condition that within five days from service of a copy of the order herein an under- - taking as required by section 298 of the Surrogate’s Court Act be filed, and upon the further condition that the appeal be perfected by this appellant or one of the other appellants for the December term (for which term the case is set down) and be ready for argument when reached; otherwise, motion granted, with ten dollars costs. Present — Lazansky, P. J., Kapper, Carswell, Seudder and Tompkins, JJ.